DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,050,431 issued to McDonald (“McDonald”) in view of DE 10 2010 011 638 A1 by Pfeiffer (“Pfeiffer”).

As for claim 1, McDonald discloses an operating liquid container (see Figs. 1 and 5), having an inner space defined by a covering wall (23), a bottom wall (22) and a side wall (32) connecting the bottom wall to the covering wall, the operating liquid container comprising:
a reference capacitor (62, 40, 37);
a measuring capacitor (36, 37) comprising a first electrode (36) and a second electrode (37), each respectively having a length extension (L), a width extension (B) and a depth extension (see Figs. 2 and 3), and each extending parallel to the side wall in such a way that the respective length extensions (L) of the first electrode and the second electrode extend from the bottom wall towards the covering wall (see Figs. 1 and 5); and
an electronic evaluation device (48’, 70) electrically connecting to the reference capacitor and the measuring capacitor (see Fig. 4), for determining a filling level of the operating liquid container by means of measuring signals determined by the reference capacitor and the measuring capacitor (col. 5, lines 58-68 and col. 6, lines 25-35),
wherein
the bottom wall has an elevation (part of 30, 62 on bottom in Fig. 5) which extends into the inner space of the operating liquid container (see Fig. 5), and
the reference capacitor (62, 40, 37) is fastened to the bottom wall in an area of the elevation (see Fig. 5), and
the side wall facing the inner space of the operating liquid container having a flat surface (see Fig. 5, where the side wall adjacent to 30 is flat).
Although McDonald discloses that the reference capacitor comprises two electrodes, McDonald does not disclose that the two electrodes are separate from the two electrodes that form the measuring capacitor.  McDonald discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with the measuring capacitor (col. 5, lines 37-52 and col. 5, lines 58-68).
However, Pfeiffer discloses a reference capacitor (50, 60) comprising a first electrode (50) and a second electrode (60), which both extend parallel to a bottom wall (see Fig. 1), and are separate from two electrodes (10, 20) that form a measuring capacitor (see Fig. 1). Pfeiffer discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with a measuring capacitor (see the top of the fourth page of English translation).
	Because McDonald and Pfeiffer both disclose reference capacitors with electrode arrangements that are used with measuring capacitors, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the electrode arrangement of Pfeiffer for the electrode arrangement of McDonald to achieve the predictable result of accurately measuring the liquid level with a measuring capacitor.
McDonald as modified by Pfeiffer discloses that:
the first electrode and the second electrode of the reference capacitor are embedded in the bottom wall (McDonald: see Fig. 5, where portion 62 is considered to be part of the bottom wall and the electrodes 37, 40 are embedded within 62; see Fig. 2 and col. 3, lines 54-64); and
the first electrode and the second electrode of the measuring capacitor are embedded in the side wall (McDonald: see Fig. 5, where portion 30 is considered to be part of the side wall and the electrodes 36, 37 are embedded within 30; see Fig. 2 and col. 3, lines 54-64), the side wall facing the inner space of the operating liquid container having a flat surface (McDonald: see Fig. 5, where the side wall adjacent to 30 is flat).

As for claim 2, McDonald as modified by Pfeiffer discloses that at least one of the first (McDonald: 36) and second (McDonald: 37) electrodes of the measuring capacitor has an uneven width extension (B) along the respective length extension (L) thereof (McDonald: see Fig. 3).

As for claim 4, McDonald discloses an operating liquid container (see Figs. 1 and 2) having an inner space defined by a covering wall (23), a bottom wall (22) and a side wall (32) connecting the bottom wall to the covering wall, the operating liquid container comprising:
a reference capacitor (62);
a measuring capacitor (36, 37) comprising a first electrode (36) and a second electrode (37), each respectively having a length extension (L), a width extension (B) and a depth extension (see Figs. 2 and 3), and each extending parallel to the side wall in such a way that the respective length extensions (L) of the first electrode and the second electrode extend from the bottom wall towards the covering wall (see Figs. 1 and 5); and
an evaluation device (48’, 70) electrically connecting to the reference capacitor and the measuring capacitor (see Fig. 4), for determining a filling level of the operating liquid container by means of measuring signals determined by the reference capacitor and the measuring capacitor (col. 5, lines 58-68 and col. 6, lines 25-35),
wherein:
at least one of the first (36) and second electrodes (37) of the measuring capacitor has an uneven width extension (B) along its length extension (L) (see Fig. 3), and
the side wall facing the inner space of the operating liquid container having a flat surface (see Fig. 5, where the side wall adjacent to 30 is flat).
Although McDonald discloses that the reference capacitor comprises two electrodes, McDonald does not disclose that the two electrodes are separate from the two electrodes that form the measuring capacitor.  McDonald discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with the measuring capacitor (col. 5, lines 37-52 and col. 5, lines 58-68).
However, Pfeiffer discloses a reference capacitor (50, 60) comprising a first electrode (50) and a second electrode (60), which both extend parallel to a bottom wall (see Fig. 1), and are separate from two electrodes (10, 20) that form a measuring capacitor (see Fig. 1). Pfeiffer discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with a measuring capacitor (see the top of the fourth page of English translation).
	Because McDonald and Pfeiffer both disclose reference capacitors with electrode arrangements that are used with measuring capacitors, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the electrode arrangement of Pfeiffer for the electrode arrangement of McDonald to achieve the predictable result of accurately measuring the liquid level with a measuring capacitor.
McDonald as modified by Pfeiffer discloses that:
the first electrode and the second electrode of the reference capacitor are embedded in the bottom wall (McDonald: see Fig. 5, where portion 62 is considered to be part of the bottom wall and the electrodes 37, 40 are embedded within 62; see Fig. 2 and col. 3, lines 54-64); and
the first electrode and the second electrode of the measuring capacitor are embedded in the side wall (McDonald: see Fig. 5, where portion 30 is considered to be part of the side wall and the electrodes 36, 37 are embedded within 30; see Fig. 2 and col. 3, lines 54-64), the side wall facing the inner space of the operating liquid container having a flat surface (McDonald: see Fig. 5, where the side wall adjacent to 30 is flat).

As for claim 5, McDonald as modified by Pfeiffer discloses that:
the bottom wall has an elevation (McDonald: part of 30, 62 on bottom in Fig. 5) which extends into the inner space of the operating liquid container; and
the first electrode (Pfeiffer: 50) and the second electrode (Pfeiffer: 60) of the reference capacitor (McDonald: 62 and Pfeiffer: 50, 60) are fastened to the bottom wall in an area of the elevation (McDonald: see Fig. 5).

As for claim 6, McDonald as modified by Pfeiffer discloses that:
the first electrode and the second electrode of the reference capacitor are embedded in the bottom wall (McDonald: see Fig. 5, where portion 62 is considered to be part of the bottom wall); and
the first electrode and the second electrode of the measuring capacitor are embedded in the side wall (McDonald: see Fig. 5, where portion 30 is considered to be part of the side wall).

As for claim 7, McDonald as modified by Pfeiffer discloses that:
the side wall (McDonald: including part of 30 located against sidewall 31) comprises an outer layer (McDonald: 41), an inner layer (McDonald: 39) facing the inner space of the operating liquid container, and a bonding layer (McDonald: adhesive; col. 3, line 65 - col. 4, line 8) arranged in between.
Although McDonald as modified by Pfeiffer discloses that the first electrode (McDonald: 36) and the second electrode (McDonald: 37) of the measuring capacitor are arranged between the outer layer (McDonald: 41) and the inner layer (McDonald: 39) and adjacent to the bonding layer (McDonald: col. 3, line 65 - col. 4, line 8),  McDonald as  modified by Pfeiffer does not explicitly disclose that the first electrode and the second electrode of the measuring capacitor are arranged between the outer layer and the bonding layer.
However, McDonald discloses the need to attach the first and second electrodes to the outer and inner layers via adhesive (McDonald: col. 3, line 65 - col. 4, line 8).  One having ordinary skill in the art would understand that an adhesive-backed electrode could be adhered in two ways: (1) to the outer layer or (2) to the inner layer.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known potential solutions, including adhering the electrodes to the inner layer such that the electrodes are arranged between the outer layer and the bonding layer as claimed, with a reasonable expectation of success.

As for claim 8, McDonald as modified by Pfeiffer discloses that:
the bottom wall (McDonald: including part of 30, 62 located against the bottom 22) comprises an outer layer (McDonald: 41), an inner layer (McDonald: 39) facing the inner space of the operating liquid container, and a bonding layer (McDonald: adhesive; col. 3, line 65 - col. 4, line 8)arranged in between.
Although McDonald as modified by Pfeiffer discloses that the first electrode (McDonald: 36) and the second electrode (McDonald: 37) of the reference capacitor are arranged between the outer layer (McDonald: 41) and the inner layer (McDonald: 39) and adjacent to the bonding layer (McDonald: col. 3, line 65 - col. 4, line 8),  McDonald as  modified by Pfeiffer does not explicitly disclose that the first electrode and the second electrode of the reference capacitor are arranged between the outer layer and the bonding layer.
However, McDonald discloses the need to attach the first and second electrodes to the outer and inner layers via adhesive (McDonald: col. 3, line 65 - col. 4, line 8).  One having ordinary skill in the art would understand that an adhesive-backed electrode could be adhered in two ways: (1) to the outer layer or (2) to the inner layer.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known potential solutions, including adhering the electrodes to the inner layer such that the electrodes are arranged between the outer layer and the bonding layer as claimed, with a reasonable expectation of success.

As for claim 9, McDonald as modified by Pfeiffer discloses the operating container according to claim 8 (see the rejection of claim 8 above).
McDonald as presently by Pfeiffer does not disclose that the side wall and/or the bottom wall comprise a shielding layer and an insulating layer, in part, because McDonald as presently by Pfeiffer does not explicitly disclose that the outer layer and inner layer each comprise multiple layers of Mylar.  Instead, McDonald discloses that the outer layer and inner layer are made of thin sheets of Mylar to seal the electrodes from the liquid (McDonald: col. 3, line 65 - col. 4, line 8).
However, it has been held that  mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the outer layer and inner layer of McDonald and Pfeiffer to each be made of multiple layers of Mylar to achieve the predictable result of sealing the electrodes from the liquid.
McDonald as modified by Pfeiffer discloses that the side wall and/or the bottom wall comprise a shielding layer (McDonald: a second layer of Mylar) and an insulating layer (McDonald: a first layer of Mylar),
the shielding layer (McDonald: the second layer of Mylar) is arranged between the outer layer (McDonald: a third layer of Mylar) and the first and second electrodes of the reference capacitor (McDonald: 37, 40 and Pfeiffer: 50, 60); and
the insulating layer (McDonald: first layer of Mylar) is arranged between the shielding layer (McDonald: second layer of Mylar) and the first and second electrodes of the reference capacitor (McDonald: 37, 40 and Pfeiffer: 50, 60).

As for claim 10, McDonald as modified by Pfeiffer discloses that the insulating layer has the same dielectric conductivity as the inner layer and/or the outer layer (McDonald: because all layers are made of Mylar).

As for claim 12, McDonald as modified by Pfeiffer discloses that the respective width extension of at least one of the first (McDonald: 36) and second (McDonald: 37) electrodes of the measuring capacitor increases along the respective length extension (L) in a of the at least one of the first and second electrodes in a direction of the bottom wall (McDonald: see Fig. 3).

As for claim 14, McDonald as modified by Pfeiffer discloses the operating container according to claim 8 (see the rejection of claim 8 above).
McDonald as presently by Pfeiffer does not disclose that the side wall and/or the bottom wall comprise a shielding layer and an insulating layer, in part, because McDonald as presently by Pfeiffer does not explicitly disclose that the outer layer and inner layer each comprise multiple layers of Mylar.  Instead, McDonald discloses that the outer layer and inner layer are made of thin sheets of Mylar to seal the electrodes from the liquid (McDonald: col. 3, line 65 - col. 4, line 8).
However, it has been held that  mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the outer layer and inner layer of McDonald and Pfeiffer to each be made of multiple layers of Mylar to achieve the predictable result of sealing the electrodes from the liquid.
McDonald as modified by Pfeiffer discloses that the side wall and/or the bottom wall comprise a shielding layer (McDonald: a second layer of Mylar) and an insulating layer (McDonald: a first layer of Mylar),
the shielding layer (McDonald: the second layer of Mylar) is arranged between the outer layer (McDonald: a third layer of Mylar) and the first and second electrodes of the measuring capacitor (McDonald: 36, 37); and
the insulating layer (McDonald: first layer of Mylar) is arranged between the shielding layer (McDonald: second layer of Mylar) and the first and second electrodes of the measuring capacitor (McDonald: 36, 37).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,050,431 issued to McDonald (“McDonald”) in view of DE 10 2010 011 638 A1 by Pfeiffer (“Pfeiffer”) as applied to claim 1, further in view of U.S. Patent 10,533,887 issued to Rondano et al. (“Rondano”).

As for claim 11, McDonald as modified by Pfeiffer discloses the operating container according to claim 1 (see the rejection of claim 1 above).
McDonald as presently by Pfeiffer does not disclose that a distance of the first and second electrodes of the reference capacitor to the inner space of the operating liquid container is between 1.5 mm and 3.5 mm.
However, Rondano discloses that a distance (i.e. the thickness of casing 16 that is overmoulded the electrodes) of electrodes to an inner space of an operating liquid container is between 1.5 mm and 3.5 mm (col. 16, lines 43-52).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the distance of McDonald and Pfeiffer to be the distance as disclosed by Rondano to achieve the predictable result of allowing the electrodes to be sealed from the liquid (McDonald: col. 3, line 65 - col. 4, line 8) while still allowing the electrodes to sense the liquid.

As for claim 15, McDonald as modified by Pfeiffer discloses the operating container according to claim 1 (see the rejection of claim 1 above).
McDonald as presently by Pfeiffer does not disclose that a distance of the first and second electrodes of the measuring capacitor to the inner space of the operating liquid container is between 1.5 mm and 3.5 mm.
However, Rondano discloses that a distance (i.e. thickness of casing 16 that is overmoulded the electrodes) of electrodes to an inner space of an operating liquid container is between 1.5 mm and 3.5 mm (col. 16, lines 43-52).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the distance of McDonald and Pfeiffer to be the distance as disclosed by Rondano to achieve the predictable result of allowing the electrodes to be sealed from the liquid (McDonald: col. 3, line 65 - col. 4, line 8) while still allowing the electrodes to sense the liquid.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
On pages 8-12, Applicant argues that McDonald does not disclose that the first and second electrodes of the reference capacitor are embedded in the bottom wall.  The examiner respectfully disagrees.  The examiner notes that Applicant’s reference capacitor 70 is provided inside elevation 11 of the bottom wall 10.  The examiner notes that Applicant has not disclosed how the elevation is created.  The examiner notes that McDonald provides a method of creating a similar elevation: reference area 62, which has electrodes 53 and 54 embedded inside it, is attached to the bottom of tub 21.  Since McDonald’s reference area 62 has the same structure as Applicant’s capacitor 70 (i.e. they both create elevations and they both have embedded electrodes), one having ordinary skill in the art would understand that, in McDonald, the top surface of reference area 62 functions as part of the bottom wall in the same way that, in Applicant’s disclosed invention, the top surface of elevation 11 functions as part of the bottom wall.  Therefore, since electrodes 53 and 54 are embedded in reference area 62 (which is part of the bottom wall), McDonald discloses the claimed electrodes that are embedded in the bottom wall.  Since McDonald’s reference area 62 strongly resembles Applicant’s disclosed reference capacitor 70 (i.e. compare Fig. 5 of McDonald with Fig. 1 of Applicant), the examiner has not unreasonably interpreted the meaning of walls of a container (i.e. the examiner has not interpreted other components such as the drum to be part of the container).  The examiner notes that the examiner has not interpreted device 30 of McDonald to be embedded in anything; instead, the electrodes of device 30 of McDonald are embedded.  On page 11, Applicant states that McDonald is silent regarding where sensor device 30 is located in the washing machine.  The examiner respectfully disagrees.  McDonald shows that sensor device 30 is on the sidewall 32 in Fig. 1.  On page 11, Applicant states that the bent portion of 30 cannot be on the bottom wall because that would mean that the washing machine is always ready to wash a full load.  The examiner respectfully disagrees.  The bent portion is on the bottom of the tub and is easily covered by liquid so that type and/or conditions of liquid can be identified for any washing load size (McDonald: col. 6, lines 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853